ACCEPTED
                                                                                                          00
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       9/21/2015 6:35:15 PM
                                                                                      CHRISTOPHER PRINE
                                NO. 01-14-00424-CV                                                   CLERK



                        IN THE COURT OF APPEALS
                    FIRST COURT OF APPEALS DISTRICT      FILED IN
                                                   1st COURT OF APPEALS
                            HOUSTON DIVISION           HOUSTON, TEXAS
                                                                   9/21/2015 6:35:15 PM
IN THE MATTER OF $80,600.00                                        CHRISTOPHER A. PRINE
                                                                           Clerk

v.

STATE OF TEXAS


           MOTION TO WITHDRAW ADVISORY TO THE COURT

     Now Comes, Regina Bacon Criswell, former counsel to Appellant, and files this

Motion to Withdraw Advisory to the Court as follows:

      This court requested the parties to clarify whether Appellant (1) intended to file

a direct appeal of the trial court case number 1210228, (2) whether a new appellate

case number should be created to be associated with the trial court case number

1210228, (3) whether a record needs to be filed and the parties should be allowed to

file new briefs under this new appellate case number, and (4) whether Vikram Patel

should be treated as a party to the appeal under this new appellate case number and

should be provided notice to be able to respond to the issues raised.

      The parties were ordered to respond within 10 days from the date of the notice

on 9/9/2015 which was Saturday, September 19, 2015. Accordingly, because the

deadline occurred on a Saturday, the deadline was extended to Monday, September

21, 2015. Appellant filed a motion to substitute counsel on Wednesday, September 16,

2015 after counsel for appellant did all of the work in the State court and in the
appeals court. However counsel for Appellant did not realize the motion had already

been granted until after the Advisory had been filed.

      Accordingly, undersigned counsel requests that the court not consider the

Advisory filed on behalf of Appellant, and strike same from the record and only

consider any additional filing made on behalf of Appellant’s current counsel.

      Respectfully submitted this the 21st day of September, 2015.

                                Regina Bacon Criswell
                                Attorney and Counselor at Law
                                Carriage Place
                                7803 Bent Briar
                                San Antonio, Texas 78250

                             By: /S/Regina Bacon Criswell
                                 SBN: 01496580
                                (210) 775-1155 (ofc)
                                (210) 251-2071 (fax)
                                Attorney for Petitioner

                                CERTIFICATE OF SERVICE
       This is to certify that a true and correct copy of the above and forgoing will be
served in accordance with the Texas Rules of Appellate Procedure on the persons
listed below in the manner indicated.

Alan Curry/Dan McCrory                 Via E-File
Appellate Division
Harris County, Texas

ShearerLegal@yahoo.com                 Via E-File



                                        /S/Regina Bacon Criswell
                                       REGINA B. CRISWELL